MEMORANDUM **
Roy Junior Marks, an Arizona state prisoner, appeals pro se from the district court’s denial of his 28 U.S.C. § 2254 petition challenging his sentences of seventeen and one-half years for aggravated assault. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
We conclude that the district court did not err when it determined that Marks’s first claim was procedurally defaulted. See Coleman v. Thompson, 501 U.S. 722, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).
We also conclude that the district court did not err when it determined that Marks’s sixth claim was not cognizable on federal habeas review. See Badea, v. Cox, 931 F.2d 573, 574 (9th Cir.1991).
The motion for appointment of counsel and the motion to appear and argue the merits of the case are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.